Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 25 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 25-26 Aug. 1822
				
				August 25 Went to the Presbyterian Church with Miss Pardon; and heard a tolerable discourse from 12 Chapter of Paul to the Romans. Mr. Arbuckle is a very inanimate cold Preacher, and his style remarkably plain, and his language almost coarse considering the general refinement of modern language—He told us that Satan was the master of all knowledge; but that he knew nothing of love! That was a passion belonging only to the good. He then touched upon the meaning of this word in all its extent; and proceeded to the end of the Chapter, explaining its different parts and meanings—Altogether I was not pleased—There is a want of sanctity, an unpleasant familiarity in this mode of worship, which in a great measure destroys that sense of respect and deep adoration, with which we should approach our great and Omnipotent Creator; and without which Religion loses half its sublimity—All that has a tendency to encrease the natural arrogance and vain glory of aspiring man, inspires me with disgust! We see that real superiority either in mind, in virtue, in person, or in station; excites respect; and a certain degree of awe even in this our nether world; and if such is the effect produced by man, how can we think of a great and good God, in whom all power exists, whose sway is eternal; to whom the earth is as a speck, the worlds that he himself has formed as nothing; how can we enter into his presence, without a strong sense of our littleness; without feeling our hearts filled with the conviction of our insignificance; and without that profound feeling of humility, which teaches us how entirely we rely upon his unbounded mercies—These are the impressions with which I hail my maker at noon, at night, each morning of my life at home or abroad, and I would not lose them for the wealth of worlds—Of the show of religion I have been too remiss; but it is long since I have learnt that it does not consist in  externals only, and that the mere act of going to Church, was not all that was necessary to save our souls—26 Yours of 23 is just brought me when I wrote concerning Wheaton’s I did not know that the Smiths were with you; but of course I am glad you said nothing to her concerning it—I meant to have persuaded her not to go to housekeeping, as I thought boarding would be more eoconomical, and limit their expences—This was all I had to say to her when I met her; and I thought if already established she would be more easily advised—I shall sincerely heartily congratulate you when your present labours are terminated—and I sincerely trust that you will do yourself ample justice, and crush the adder which whose sting is aimed at your destruction—A gentleman mentioned to me the other day, that this enmity had originated in an observation made by you to some person in Europe, that Mr. R— “was a very insignificant member of that Mission, and had little to do with the business”—This report mortally wounded the great man, and is the cause of the present attack—I have some reason to believe that this originated with the Tale bearer of the Mission, who was too fond of stirring up strife, by misrepresentation, even while at St Petersburg—However if you did not say this, others did for I heard it repeatedly I perfectly agree with you on the subject of promises; there is no respect due to a man who is ever ready to promise, and seldom to perform.—It is said to be the peculiar nature of great statesmen, to fall into this error—To me nothing can be so unpardonable as deceptions of this kind; which lead to unforgiving bitterness, and the keenest disappointments—It is true men are often angry when they are refused the boon they ask; but few of them on reflection condemn a man for honestly refusing that which he cannot perform, and he does not, as in the former case, entail the career of a generation, for having kept applicants in suspence, which have blasted their opportunities, and totally destroyed their prospects—You took no notice of what I asked concerning our boys? I hope not with a view to deprive me of the pleasure of seeing them? The manner  of denying a favour is every thing, and of course should be in the mildest possible form, as harshness and disappointment together, are sufficient to rouse the feelings of the most insensible—It is long since I have seen Walsh: but I am rejoiced to hear that you have heard from him—I shall not be surprized if some ridiculous turn is given to my visit here; but n’importe, after the attack upon your dress, we can wonder at nothing however absurd. The scribblers who condescend to such meaness, are happy that they can shelter their pitiful attacks under so mild a term as absurdity—Take care they dont put you to Sleep—Mr. Paul and Major Jackson have called, and I have just received a Letter from John, who tells me that your father is a good deal exhausted by his late exertions; but he hopes that he will soon get better, as it appears to be nothing more than weakness—They were about to move to Quincy for the vacation—I grieve I cannot see them this Summer—poor fellows they are much disappointed—It will soon be a year since we parted!!—They have suffered much from the Dysentery at the Norwich School but Tom has escaped—My Brother is wonderfully better within a few days but the operation is not over—You must be heartily tired of the journal of your
				
					L. C. A—
				
				
			